—In an action to recover damages for personal injuries, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Kings County (Kramer, J.), entered February 25, 1997, as granted that branch of the motion of the defendant Catherine DiBella which was for summary judgment dismissing the complaint insofar as asserted against her.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs.
The Supreme Court properly granted that branch of the motion of the defendant Catherine DiBella which was for summary judgment dismissing the complaint insofar as asserted against her. No triable issues of fact exist as to whether any negligence on her part was the proximate cause of the collision in which the plaintiff was allegedly injured (see, CPLR 3212 [b]).
Bracken, J. P., Copertino, Santucci, Florio and McGinity, JJ., concur.